FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARGARITO RUELAS-RAMIREZ,                        No. 08-71435

               Petitioner,                       Agency No. A037-199-502

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Margarito Ruelas-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Rendon v. Mukasey, 520 F.3d 967, 971 (9th

Cir. 2008), and we deny the petitions for review.

      The minute order contained in the record of conviction establishes that

Ruelas-Ramirez’s 2007 conviction for violating California Health and Safety Code

§ 11378 related to methamphetamine, a federally defined controlled substance.

See United States v. Snellenberger, 548 F.3d 699, 702 (9th Cir. 2008) (en banc)

(per curiam) (a clerk’s minute order may be considered in applying the modified

categorical approach); see also United States v. Strickland, 601 F.3d 963, 968-70

(9th Cir. 2010) (en banc) (approving reliance on entries on a docket sheet to

establish the underlying facts of the crime committed). Ruelas-Ramirez’s

contention that the language of the minute order is ambiguous and may not reflect

the stipulated factual basis for his plea is unpersuasive. See Snellenberger, 548

F.3d at 702 (“Having failed to challenge or correct the minute order in state court –

perhaps because there wasn’t a basis for doing so – [the defendant] is now bound

by what it says . . . .”). Accordingly, the agency did not err in finding Ruelas-

Ramirez removable under 8 U.S.C. § 1227(a)(2)(A)(iii), (B)(i).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71435